Exhibit LIST OF SUBSIDIARIES OF INTERNATIONAL STAR, INC. Name of Subsidiary Jurisdiction of Incorporation Names Under Which the Subsidiary Conducts Business Qwik Track, Inc. (1) Nevada Star-Resolve Detrital Wash, LLC (2) Nevada (1) We own a 100% interest in Qwik Track, Inc.Qwik Track, Inc. is not currently an active business entity.We do not have plans as of the date of this filing to reactivate this subsidiary. (2) We have a 50% membership interest in Star-Resolve Detrital Wash, LLC.Star-Resolve Detrital Wash, LLC is not currently an active business entity.We do not have plans as of the date of this filing to seek reactivation of this subsidiary.
